       Case: 5:20-cr-00297-DCN Doc #: 5 Filed: 06/16/20 1 of 4. PageID #: 11




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                       )       Case No. 5:20 CR 297
                                                )
               Plaintiff,                       )       Judge Donald Nugent
                                                )
       v.                                       )       DEFENDANT’S RULE 16(a)
                                                )       DEMAND FOR DISCOVERY AND
MATTHEW P. SLATZER,                             )       INSPECTION
                                                )
               Defendant.                       )
                                                )
                                                )
                                                )




       Pursuant to Rule 16(a) of the Federal Rules of Criminal Procedure, counsel for Defendant

requests that the following information be made available for inspection, and that copies be

provided thereof:

       1.      Any statement of whatever kind or description within the possession of the

       government made by the defendant and any co-defendants.



       2.      Written summaries of any and all oral statements made by defendant or

       any co-defendant subsequent to the time of being placed in custody.



       3.      All recorded testimony made of the defendant or any of the co-defendants

       before the Grand Jury which relates to the offense charged.



       4.      A history of defendant’s past criminal records.
      Case: 5:20-cr-00297-DCN Doc #: 5 Filed: 06/16/20 2 of 4. PageID #: 12


5.        All books, papers, documents, photographs, recordings, tangible objects or copies

thereof available to or within the possession, custody or control of the government, and

which are material to the preparation of the defense, or are intended for use by the United

States Attorney as evidence at the trial, or were obtained from or belong to the defendant.



6.        Any results or reports of physical or mental examinations and of scientific tests or

experiments, made in connection with this case, or copies thereof, available to or within the

possession, custody or control of the government, the existence of which is known or

through the exercise of due diligence may become known to the United States Attorney.



7.        A written list of the names and addresses of all witnesses whom the United States

Attorney intends to call at trial, together with any record of prior felony convictions of any

such witness, which record is within the knowledge of the United States Attorney.



8.        All material now known to the government, or which may be known, or which

through due diligence may be learned from the investigating officers or the witnesses in the

case, which is either exculpatory in nature or favorable to the accused or which may lead to

exculpatory material. This request includes the reports of any investigations carried out by

the FBI, DEA, IRS, ATF or local police and/or other law enforcement agencies of suspects

other than the defendant.

9.        Copies of all statements by any witnesses signed or unsigned, acquired by whatever

     form, and material to and bearing on the merits of this case; including, but not limited

to, the statements of the investigating officers, whether State or Federal officers, and which

are in the custody and/or control of the Prosecuting Attorney or his staff, or subject to and

available at his discretion or order, or at the direction or order of his staff or agents.
         Case: 5:20-cr-00297-DCN Doc #: 5 Filed: 06/16/20 3 of 4. PageID #: 13




10.         The precise nature and conditions of any and all promises, considerations,

agreements and/or inducements of any description; and of any discussions held or made

between any state witness and the Prosecuting Attorney, police officials, and/or any state or

government officials, which might tend to influence that witness’s testimony at trial.



 PLEASE TAKE FURTHER NOTICE THAT:

 1.          The materials enumerated in this demand shall be produced for examination as provided for

 in Rule 16 of the Federal Rules of Civil Procedure at a mutually agreeable time and date at the

 Cleveland offices of United States Attorney for the Northern District of Ohio.

 2.          Upon failure to comply with the terms of this demand, the defendant will move for an order

 compelling compliance and/or an order prohibiting the government from introducing the undisclosed

 evidence at trial.

 3.          If, prior to or during trial, the government discovers additional evidence or material

 previously requested or ordered, which is subject to discovery or inspection under this rule, the

 government shall promptly notify the attorney for the above named defendant of the existence of this
       Case: 5:20-cr-00297-DCN Doc #: 5 Filed: 06/16/20 4 of 4. PageID #: 14


additional evidence or material.



                                                             Respectfully submitted,




                                                             s/Anthony J. Vegh
                                                             Anthony J. Vegh
                                                             526 Superior Ave., East
                                                             Suite 220
                                                             Cleveland, Ohio 44114-1401
                                                             P (216) 566-1424
                                                             F (216) 566-1468
                                                             avegh@vecchio-vegh.com
                                                             (Ohio Bar Reg No. 0039603)


                                                             Counsel for Defendant



                                      CERTIFICATE OF SERVICE


         A copy of the foregoing was electronically served on this 16th day of June, 2020. Notice
of this filing will be sent to all counsel indicated on the electronic receipt by operation of the
Court’s electronic filing system. Parties may access this filing through the Court’s system.

                                                             s/Anthony J. Vegh
